NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 3, 2019* 
                                  Decided April 3, 2019 
                                              
                                          Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1098 
 
REGINALD S. COLE, JR.,                               Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin. 
                                                      
      v.                                             No. 15‐CV‐57 
                                                      
JANSSEN PHARMACEUTICALS, INC.,                       William C. Griesbach, 
      Defendant‐Appellee.                            Chief Judge. 


                                        O R D E R 

        Reginald Cole, Jr., a Wisconsin inmate, maintains that the antipsychotic drug 
Risperdal caused him to suffer various adverse symptoms including gynecomastia (an 
enlargement of the breast tissue), a swollen and sore chest, and elevated prolactin 
levels. He brought a products liability action under Wisconsin law against the 
manufacturer, Janssen Pharmaceuticals, a subsidiary of Johnson & Johnson. After he 
failed to make proper expert witness disclosures under Federal Rule of Civil Procedure 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1098                                                                           Page  2 
 
26(a)(2), the district court entered summary judgment for Janssen. Cole’s appeal focuses 
primarily on the court’s procedural ruling, and we affirm. 
         
        Cole took Risperdal for three short stints between 2007 and 2008, and then took 
its generic equivalent risperidone (made by many manufacturers including Janssen) for 
almost a year beginning in December 2012. In the fall of 2013, Cole saw a law firm’s 
advertisement on television stating that persons who took Risperdal and developed 
gynecomastia might be entitled to compensation. Soon after, Cole began complaining of 
gynecomastia for the first time to prison medical personnel. A nurse evaluated him but 
found no evidence of gynecomastia or breast abnormality. Around the same time, 
Cole’s psychiatrist, Dr. Ralph Froelich, discontinued risperidone after Cole described 
having breast tenderness; Dr. Froelich noted that Cole’s prolactin levels were elevated. 
Two weeks later Cole reported that he was less worried about breast enlargement and 
that the tenderness was gone; by this time his prolactin levels had returned to normal. 
         
        Over a year later Cole sued Janssen for billions of dollars, alleging that Risperdal 
was defective and had caused him to experience adverse symptoms, including 
gynecomastia. Discovery ensued, and Cole proceeded to file three successive sets of 
expert witness disclosures. As expert witnesses, Cole identified various non‐treating 
individuals (including nurses Belinda Schrubbe and Gayle Waltz, complaint examiner 
Tonya Moon, and Cole’s previous attorney Ellen Presby), as well as himself. When 
informed that his disclosures were inadequate (among other problems, they were not 
supported by the requisite expert reports, see FED. R. CIV. P. 26(a)(2)), Cole took no 
further steps, and so the court granted Janssen’s motion to strike his disclosures, and 
excluded expert testimony. 
         
        The district court ultimately entered summary judgment for Janssen, ruling that 
Cole had not met his burden of introducing evidence that would allow a reasonable 
factfinder to conclude that, more likely than not, Risperdal was defective or had caused 
him any injury. The court pointed out that a products liability claim like Cole’s was the 
sort that required an expert witness, and Cole had none. 
         
        On appeal Cole challenges generally the district court’s decision to strike his 
expert witness disclosures, but the district court acted within its discretion when it did 
so. All expert witness disclosures must be accompanied by a written report prepared 
and signed by the witness describing the opinion they intend to offer during testimony, 
FED. R. CIV. P. 26(a)(2)(B), and Cole did not provide any such reports. “[T]he sanction of 
exclusion is automatic and mandatory unless the sanctioned party can show that its 
No. 18‐1098                                                                            Page  3 
 
violation of Rule 26(a) was either justified or harmless.” King v. Ford Motor Co., 872 F.3d 
833, 838 (7th Cir. 2017) (internal quotations omitted). Cole has not argued that his 
violations were justified, though in his reply brief he baldly asserts that his omissions 
were harmless. They were not: had the district court overlooked them, Janssen would 
have been forced to prepare its defense on a critical issue—causation—without 
knowing what Cole’s experts would say or whether it would need to seek expert 
testimony of its own. See Meyers v. Natʹl R.R. Passenger Corp. (Amtrak), 619 F.3d 729, 734 
(7th Cir. 2010) (“The purpose of the report is to provide adequate notice of the 
substance of the expert’s forthcoming testimony and to give the opposing party time to 
prepare for a response.”). 
         
        Without expert testimony, Cole faced a much steeper challenge of proving that 
Risperdal caused his symptoms. In Wisconsin, under any theory of product liability, a 
plaintiff must prove causation. See Morden v. Continental AG, 611 N.W.2d 659, 673 (Wis. 
2000) (negligence); Zielinski v. A.P. Green Indus., Inc., 661 N.W.2d 491, 496–97 (Wis. Ct. 
App. 2003) (strict products liability). Wisconsin law does not always require expert 
testimony in products liability cases—such a determination must be made on a case‐by‐
case basis, see Weiss v. United Fire & Cas. Co., 541 N.W.2d 753, 758 (Wis. 1995)—but 
expert testimony is required when the matter involved is “not within the realm of the 
ordinary experience.” Id. at 757–58 (internal citations omitted); see also Lees v. Carthage 
Coll., 714 F.3d 516, 522 (7th Cir. 2013). Whether a particular medication caused a 
particular symptom falls into this category, see Weiss, 541 N.W.2d at 757, so Cole’s lack 
of expert testimony justified summary judgment in favor of Janssen. 
         
        We have considered Cole’s remaining arguments, and none has merit. 
         
                                                                                  AFFIRMED